Title: 21st.
From: Adams, John Quincy
To: 


       Finished the Epodes of Horace, and the third book of Xenophon’s Cyropaedia. There is no poem of Horace’s, that has ever pleased me more, than that which closes the odes: the Carmen Saeculare. The beauty of language, and of numbers seem very well united. And of all the kinds of verse, that are used by this Poet the Sapphic, I think has the most dignity. The Saecular Games were celebrated in honour of all the Gods, but this poem, is addressed wholly, to Apollo, and Diana: at least, very little is said of any of the rest. I do not know but it may be very presuming to think that The Cyropaedia, is a very childish thing. There are now and then, it is true some noble Ideas. But I do not see that any great improvement can be derived from reading it.
      